
	

113 HR 3022 IH: National Discovery Trails Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3022
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Fortenberry (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to include
		  national discovery trails, and to designate the American Discovery Trail, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Discovery Trails Act of
			 2013.
		2.National Trails
			 System Act amendments
			(a)National
			 discovery trailsSection 3(a)
			 of the National Trails System Act (16 U.S.C. 1242(a)) is amended by inserting
			 after paragraph (4) the following:
				
					(5)National discovery
				trails, established under section 5, which will be extended, continuous,
				interstate trails so located as to provide for outstanding outdoor recreation
				and travel and to connect representative examples of America’s trails and
				communities. National discovery trails should provide for the conservation and
				enjoyment of significant natural, cultural, and historic resources associated
				with each trail and should be so located as to represent metropolitan, urban,
				rural, and back country regions of the Nation. Any such trail may be designated
				on Federal lands and, with the consent of the owner thereof, on any non-Federal
				lands.
					.
			(b)Designation of
			 the American discovery trail as a national discovery
			 trailSection 5(a) of such Act (16 U.S.C. 1244(a)) is amended by
			 adding at the end the following:
				
					(__)The American
				Discovery Trail, a trail of approximately 6,000 miles extending from Cape
				Henlopen State Park in Delaware to Point Reyes National Seashore in California,
				extending westward through Delaware, Maryland, the District of Columbia, West
				Virginia, Ohio, and Kentucky, where near Cincinnati it splits into two routes.
				The Northern Midwest route traverses Ohio, Indiana, Illinois, Iowa, Nebraska,
				and Colorado, and the Southern Midwest route traverses Indiana, Illinois,
				Missouri, Kansas, and Colorado. After the two routes rejoin in Denver,
				Colorado, the route continues through Colorado, Utah, Nevada, and California.
				The trail is generally described in Volume 2 of the National Park Service
				feasibility study dated June 1995 which shall be on file and available for
				public inspection in the office of the Director of the National Park Service,
				Department of the Interior, the District of Columbia. The American Discovery
				Trail shall be administered by the Secretary of the Interior in cooperation
				with at least one competent trailwide volunteer-based organization and other
				affected Federal land managing agencies, and State and local governments, as
				appropriate. No lands or interests outside the exterior boundaries of federally
				administered areas may be acquired by the Federal Government solely for the
				American Discovery Trail. The provisions of sections 7(e), 7(f), and 7(g) shall
				not apply to the American Discovery
				Trail.
					.
			(c)Comprehensive
			 national discovery trail planSection 7 of such Act (16 U.S.C.
			 1246) is further amended by adding at the end the following new
			 subsection:
				
					(l)(1)For purposes of
				subsection (5)(b), a trail shall not be considered feasible and desirable for
				designation as a national discovery trail unless it meets all of the following
				criteria:
							(A)The trail must link one or more areas
				within the boundaries of a metropolitan area (as those boundaries are
				determined under section 134(c) of title 23, United States Code). It should
				also join with other trails, connecting the National Trails System to
				significant recreation and resources areas.
							(B)The trail must be supported by at
				least one competent trailwide volunteer-based organization. Each trail should
				have extensive local and trailwide support by the public, by user groups, and
				by affected State and local governments.
							(C)The trail must be extended and pass
				through more than one State. At a minimum, it should be a continuous, walkable
				route.
							(2)The appropriate Secretary for each
				national discovery trail shall administer the trail in cooperation with at
				least one competent trailwide volunteer-based organization. Where the
				designation of discovery trail is aligned with other units of the National
				Trails System, or State or local trails, the designation of a discovery trail
				shall not affect the protections or authorities provided for the other trail or
				trails, nor shall the designation of a discovery trail diminish the values and
				significance for which those trails were established. Not later than three
				complete fiscal years after the date of the enactment of any law designating a
				national discovery trail, the appropriate Secretary shall submit a
				comprehensive plan for the protection, management, development, and use of the
				trail, to the Committee on Natural Resources of the United States House of
				Representatives and the Committee on Energy and Natural Resources of the United
				States Senate. The responsible Secretary shall ensure that the comprehensive
				plan for the entire trail does not conflict with existing agency direction and
				shall consult with the affected land managing agencies, the Governors of the
				affected States, affected county and local political jurisdictions, and local
				organizations maintaining components of the trail. Components of the
				comprehensive plan include—
							(A)policies and practices to be observed
				in the administration and management of the trail, including the identification
				of all significant natural, historical, and cultural resources to be preserved,
				model agreements necessary for joint trail administration among and between
				interested parties, and an identified carrying capacity for critical segments
				of the trail and a plan for their implementation where appropriate;
							(B)general and site-specific
				trail-related development including costs; and
							(C)the process to be followed by the
				volunteer-based organization, in cooperation with the appropriate Secretary, to
				implement the trail marking authorities in subsection (c) conforming to
				approved trail logo or emblem requirements. Nothing in this Act may be
				construed to impose or permit the imposition of any landowner on the use of any
				non-Federal lands without the consent of the owner thereof. Neither the
				designation of a national discovery trail nor any plan relating thereto shall
				affect or be considered in the granting or denial of a right of way or any
				conditions relating
				thereto.
							.
			3.Conforming
			 amendmentsThe National Trails
			 System Act is amended—
			(1)in section 2(b)
			 (16 U.S.C. 1241(b)), by striking scenic and historic and
			 inserting scenic, historic, and discovery;
			(2)in the section
			 heading to section 5 (16 U.S.C. 1244), by striking and national historic and
			 inserting , national
			 historic, and national discovery;
			(3)in section 5(a)
			 (16 U.S.C. 1244(a)), in the matter preceding paragraph (1)—
				(A)by striking
			 and national historic and inserting , national historic,
			 and national discovery; and
				(B)by striking
			 and National Historic and inserting , National Historic,
			 and National Discovery;
				(4)in section 5(b)
			 (16 U.S.C. 1244(b)), in the matter preceding paragraph (1), by striking
			 or national historic and inserting , national historic,
			 or national discovery;
			(5)in section 5(b)(3)
			 (16 U.S.C. 1244(b)(3)), by striking or national historic and
			 inserting , national historic, or national discovery;
			(6)in section 7(a)(2)
			 (16 U.S.C. 1246(a)(2)), by striking and national historic and
			 inserting , national historic, and national discovery;
			(7)in section 7(b)
			 (16 U.S.C. 1246(b)), by striking or national historic each place
			 such term appears and inserting , national historic, or national
			 discovery;
			(8)in section 7(c)
			 (16 U.S.C. 1246(c))—
				(A)by striking
			 scenic or national historic each place it appears and inserting
			 scenic, national historic, or national discovery;
				(B)in the second
			 proviso, by striking scenic, or national historic and inserting
			 scenic, national historic, or national discovery; and
				(C)by striking
			 , and national historic and inserting , national
			 historic, and national discovery;
				(9)in section 7(d)
			 (16 U.S.C. 1246(d)), by striking or national historic and
			 inserting national historic, or national discovery;
			(10)in section 7(e)
			 (16 U.S.C. 1246(e)), by striking or national historic each place
			 such term appears and inserting , national historic, or national
			 discovery;
			(11)in section
			 7(f)(2) (16 U.S.C. 1246(f)(2)), by striking National Scenic or Historic
			 Trail and inserting national scenic, historic, or discovery
			 trail;
			(12)in section
			 7(h)(1) (16 U.S.C. 1246(h)(1)), by striking or national historic
			 and inserting national historic, or national discovery;
			 and
			(13)in section 7(i)
			 (16 U.S.C. 1246(i)), by striking or national historic and
			 inserting national historic, or national discovery.
			
